A petition was lodged against Defendant-Appellant James Sims (defendant) on February 27, 1962, in Juvenile Court. The defendant was seventeen. The petition alleged two instances of armed robbery and one instance of murder while in the perpetration of a robbery. A citation and warrant issued. On March 27, 1962, the defendant appeared before Juvenile Court for hearing on the petition. Defendant was bound over to the Court of Common Pleas for trial as an adult.
Defendant was subsequently indicted on two counts of first degree murder. Both counts named the same victim. One count charged murder with "premeditated malice"; the other charged murder while in the perpetration of a robbery.
On June 7, 1962, defendant plead guilty to both counts of first degree murder, and opted for further proceedings under former R. C. 2945.06, which provided in relevant part:
"* * * Jurisdiction of judge when jury trial is waived; three-judge court. * * *" * * *
"* * * If the accused pleads guilty of murder in the first degree, a court composed of three judges shall examine the witnesses, determine the degree of crime, and pronounce sentence accordingly.1 In rendering judgment of conviction of an offense punishable by death upon plea of *Page 295 
guilty * * * the court may extend mercy and reduce the punishment for such offense to life imprisonment in like manner as upon recommendation of mercy by a jury * * *."
The panel of judges found defendant guilty of murder in the first degree on both counts and recommended mercy as to both. The sentences, to be served consecutively, were for life with twelve days of each year ordered spent in solitary confinment.
Defendant filed a late appeal by leave of court. He assigned two errors. My view of the correct disposition of Assignment No. 1 makes it unnecessary to consider the second assignment. I would find No. 1 well taken and would reverse the judgment and discharge defendant.
Assignment of Error No. 1:
"The appellant was denied due process of law as the result of having been twice put in jeopardy, in violation of the Fifth andFourteenth Amendments to the United States Constitution and Art.1, § 10 of the Ohio Constitution, and therefore, his conviction in his second trial must be reversed as a matter of law."
The prohibition against double jeopardy in theFifth Amendment to the United States Constitution was held applicable to state prosecutions in 1969, Benton v. Maryland (1969),395 U.S. 784, 794.
More recently, the United States Supreme Court has held that jeopardy attaches at juvenile court adjudicatory hearings,Breed v. Jones (1975), 421 U.S. 519, 531. As a result theFifth Amendment prohibition against double jeopardy bars the trial of a juvenile as an adult when the juvenile has been exposed to a juvenile adjudicatory hearing prior to trial as an adult.
Furthermore, jeopardy attaches not with the rendering of judgment by the juvenile judge, but "when the Juvenile Court, as the trier of the facts, [begins] to hear the evidence," id.,421 U.S. at 531. For that reason, the fact that no adjudication ultimately issues from such a hearing, is immaterial. Assuming an adjudicatory hearing is involved, jeopardy begins when the hearing does.2 *Page 296 
The hearing in the instant case was held pursuant to R. C.2151.26 (now repealed). Speaking through its journal the Judge said:
"This twenty-seventh day of March, 1962, James Samuel Sims, a minor of about the age of seventeen years, came before the Honorable Albert A. Woldman upon the petition of Charles H. Reynolds alleging that James Sims is a delinquent child in this:" * * *
"It appearing to the Court that said child has committed acts which, if committed by an adult, would be felonies a mental and physical examination having been made by duly qualified persons, as provided by statute, it is hereby ordered that pursuant to Section 2151.26 Ohio Revised Code the said James Samuel Sims be bound over to the Court of Common Pleas of Cuyahoga County, for further proceedings according to law."
At the time of decision in 1962, R. C. 2151.26 read:
"* * * Child charged with felony * * *.
"In any case involving a delinquent child under sections2151.01 to 2151.54, inclusive, of the Revised Code, who has committed an act which could be a felony if committed by an adult, the juvenile judge, after full investigation and after a mental and physical examination of such child has been made by the bureau of juvenile research, or by some other public or private agency, or by a person qualified to make such examination, may order that such child enter into arecognizance with good and sufficient surety, subject to the approval of the judge, for this appearance before the court ofcommon pleas at the next term thereof, for such disposition as the court of common pleas is authorized to make for a like act committed by an adult; or the judge may exercise the other powers conferred in such sections in disposing of such case." (Emphasis supplied.)
The Supreme Court of Ohio has held that R. C. 2151.26 (prior to amendment in 1969) made a finding of delinquency a condition precedent to bindover, In Re Jackson (1970), 21 Ohio St.2d 215,218. *Page 297 
The trial judge in the instant case must be presumed to have known this statutory requirement. When the instant bindover is considered in this light the court's meaning in its journal is plain. The words "It appearing to the Court that said child has committed acts which, if committed by an adult, would be felonies * * *" followed by a bindover must mean the court has made a finding of delinquency though it is described somewhat ambiguously. Because the court made a finding, it must have taken evidence. Otherwise, what is the source of the "appearing" that persuaded the judge to bindover? I am unwilling to guess that the court acted on mere allegations. This conclusion is buttressed by the presumption of legality which accompanies judicial rulings unless rebutted. To assume without supporting evidence that the presumption is dissipated is not to rebut the presumption, but to invert it.
Thus, the bindover hearing must be considered more than a probable cause hearing unless the bindover is in violation of the statute. So far, no one has even suggested that.
If these conclusions are correct, the hearing on March 27, 1962, put the defendant in jeopardy. The felony proceeding was the second jeopardy and the instant case fits squarely withinBreed v. Jones. The only remaining consideration is whether the latter case is retroactive. One might rely on the implications of Linkeletter v. Walker (1965), 381 U.S. 618, analysis (whether the basic fairness of the trial was affected) or the more positive implication in Robinson v. Neil (1973),409 U.S. 505 (the guarantee against double jeopardy is not directed at a mere procedural defect aimed at some collateral purpose, but rather reaching basic fairness) to find retroactivity. However, the Circuit Court of Appeals for the Sixth Circuit has specifically ruled that Breed is retroactive, Holt v. Black
(1977), 550 F.2d 1061, 1062, 1065. Because single jeopardy is a basic constitutional right, retroactivity for the Breed doctrine is not only appropriate, but required.
1 Despite a defendant's plea to first degree murder the court could find the offense to be of lower degree.
2 See State v. Eppinger, Eighth Appellate District, No. 35489, decided 1977, at 3. "It is not necessary for the juvenile court to enter a judgment which determines whether a defendant is or is not a juvenile delinquent before jeopardy attaches." *Page 298